Citation Nr: 0932991	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-13 390A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)  
in Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at Samaritan North Lincoln Hospital 
from January 7, 2007 to January 8, 2007.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and S.S.




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 decision, in which the 
VAMC denied payment or reimbursement of unauthorized medical 
expenses incurred at Samaritan North Lincoln Hospital from 
January 7, 2007 to January 8, 2007.  The Veteran filed a 
notice of disagreement (NOD) in April 2007, and the VAMC 
issued a statement of the case (SOC) in April 2007.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in May 2007.

In June 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the regional 
office in Portland; a transcript of that hearing is of 
record.  

The Board notes that the Veteran has submitted medical 
evidence to the VAMC since the SOC was issued.  However, that 
evidence consists of duplicate copies of VA medical records 
already in the claims file and considered by the VAMC.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran incurred unauthorized medical expenses at 
Samaritan North Lincoln Hospital from January 6, 2007 to 
January 8, 2007; he has already received payment or 
reimbursement for expenses incurred on January 6, 2007.

3.  The evidence shows that the Veteran's condition had 
stabilized by January 7, 2007; and that, although a bed at a 
VA facility was not in fact available on that date, the 
Veteran could have been safely transferred to a VA or other 
Federal facility at any time after January 6, 2007.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at Samaritan North Lincoln Hospital 
from January 7, 2007 through January 8, 2007 are not met.  
38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 17.52, 17.120, 17.130, 17.1000, 17.1002 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
VAMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, he Veteran has been furnished a pre-
decisional VCAA letter, in February 2007, specifically 
informing him of the information and evidence necessary to 
substantiate his claim for reimbursement.  Moreover, to 
whatever extent the aforementioned letter is deficient in 
meeting the VCAA notice requirements, the Board notes that 
written argument submitted with the Veteran's NOD and VA Form 
9, as well as testimony presented at the hearing, 
demonstrates his awareness of the basis for the denial of his 
claim, and of the type of evidence necessary to substantiate 
the claim, i.e., evidence showing that his condition had not 
stabilized as of January 7, 2007.  See Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007).  Consequently, any notice 
error was cured by "actual knowledge on the part of the 
claimant."  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's private medical records from Samaritan North 
Lincoln Hospital, from January 7, 2007 through January 8, 
2007, and the Veteran's VA outpatient and hospitalization 
records.  Also of record and considered in connection with 
the appeal are the transcript of the June 2009 Board hearing, 
and various written statements provided by the Veteran.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
VAMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

The Veteran is seeking payment or reimbursement for the cost 
of unauthorized medical expenses incurred at Samaritan North 
Lincoln Hospital, from January 7, 2007 through January 8, 
2007.  

Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 C.F.R. 
§ 17.54 (2008).  Here, the Veteran's treatment at the non-VA 
facility was not authorized in advance, and the Veteran does 
not so contend.  Nevertheless, under 38 U.S.C.A. § 1728(a) 
and 38 C.F.R. § 17.120, the VA may reimburse veterans for 
unauthorized medical expenses incurred in non-VA facilities 
where:

(a) For veterans with service connected disabilities.  
Care or services not previously authorized were rendered 
to a veteran in need of such care or services: (1) For 
an adjudicated service-connected disability; (2) For 
nonservice-connected disabilities associated with and 
held to be aggravating an adjudicated service-connected 
disability; (3) For any disability of a veteran who has 
a total disability permanent in nature resulting from a 
service-connected disability (does not apply outside of 
the States, Territories, and possessions of the United 
States, the District of Columbia, and the Commonwealth 
of Puerto Rico); (4) For any illness, injury or dental 
condition in the case of a veteran who is participating 
in a rehabilitation program under 38 U.S.C. Ch. 31 and 
who is medically determined to be in need of hospital 
care or medical services for any of the reasons 
enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not 
previously authorized were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health, and

(c) When Federal facilities are unavailable.  VA or 
other Federal facilities were not feasibly available, 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have 
been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

In this case, the Veteran was treated for a respiratory 
disability, which is not service-connected, and which is not 
aggravating a service-connected disability.  Moreover, the 
Veteran does not have a total disability permanent in nature.  
Service connection is in effect for posttraumatic stress 
disorder, rated at 30 percent, and for two noncompensable 
scars.  His combined rating is 30 percent.  It has also never 
been asserted that the Veteran was participating in a 
rehabilitation program under 38 U.S.C. Chapter 31.  Thus, 
reimbursement is not available under the provisions of 
38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 
38 C.F.R. §§ 17.1000-1008 (2008), and these are the 
provisions under which his claim has primarily been 
considered by the VAMC.

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106- 177.  The 
provisions of the Act became effective as of May 29, 2000.  
To be eligible for reimbursement under this authority the 
Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions would 
be met by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the Veteran could not have been safely 
transferred to a VA or other Federal facility.

(e) At the time the emergency treatment was furnished, 
the Veteran was enrolled in the VA health care system 
and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24- month period 
preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the Veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the Veteran or provider to comply with the provisions of 
that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the Veteran 
or provider against a third party for payment of such 
treatment; and the Veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the Veteran's liability to the provider.

(i) The Veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided 
(38 (U.S.C. 1728 authorizes VA payment or reimbursement 
for emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for a 
service-connected disability).  See 38 C.F.R. § 17.1002 
(2008).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following: 1) July 19, 2001; 2) the 
date that the Veteran was discharged from the facility that 
furnished the emergency treatment; 3) the date of death, but 
only if the death occurred during the stay in the facility 
that included the provision of the emergency treatment; or 4) 
the date the Veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  See 38 C.F.R. § 17.1004 (2008).

As shown by the award of payment or reimbursement for his 
first day of admission to Samaritan North Lincoln Hospital, 
the Veteran's claim satisfies most of the criteria of 
38 U.S.C.A. § 1725 and its implementing regulation, 38 C.F.R. 
§ 17.1002.  The main issue in dispute is whether section (d) 
of § 17.1002 is satisfied, which provides that payment or 
reimbursement will continue beyond the initial emergency 
evaluation if there continued to be a medical emergency of 
such a nature that the Veteran could not have been safely 
transferred to a VA or other Federal facility.

In this case, the VAMC determined that the Veteran's 
condition had stabilized by January 7, 2007, and that he 
could have been safely transferred to their facility at that 
time; thus, he no longer met the criteria of 38 C.F.R. 
§ 17.1002(b) after January 6, 2007.

The record reflects that the Veteran came to the emergency 
room of Samaritan North Lincoln Hospital on January 6, 2007, 
with complaints of a cold with significant shortness of 
breath, which had been worsening for the past 3 days.  Chest 
x-rays revealed bilateral pneumonia.  The treating physician 
recommended transfer to the nearest VA facility so that a 
study could be done to rule out a pulmonary embolism.  
However, he noted that there were no beds available, and that 
the Veteran was on the waiting list for transfer.  The 
Veteran was ultimately transferred on January 8, 2007, when 
an ICU bed became available at the VA facility.  A January 
2008 addendum by a registered nurse indicates that the 
Veteran was deemed stable for transfer at that time.  

While there is no dispute that the Veteran was stable at the 
time of his actual transfer on January 8, 2007, the Board 
also finds that the VAMC's determination that it was safe to 
transfer the Veteran as of January 7, 2007, is supported by 
the medical evidence of record.  The Board specifically notes 
that the treating physician recommended transfer as of 
January 6, 2007, the date of admission.  There is no 
indication of any worsening of his condition subsequent to 
this recommendation, or of any factors preventing transfer 
other than the unavailability of a bed at the VA facility.  
The Board therefore finds that the Veteran's condition had 
stabilized by January 7, 2007.

The Board of course acknowledges that no bed was available at 
the VA facility until January 8, 2007.  However, by its 
explicit terms, the provisions of 38 U.S.C.A. § 1725 only 
contemplate reimbursing medical expenses for a continued 
medical emergency of such a nature that it is not safe to 
transfer the Veteran to a VA or other Federal facility.  
Indeed, in a non-binding advisory opinion, the Office of 
General Counsel of VA has explained why, in implementing the 
regulation (38 C.F.R. § 17.1002), it limited payment of 
emergency treatment only until such time the Veteran was 
stabilized, even if VA could not actually accept transfer 
because it did not have a bed available.  VAOPGCADV 11-2005 
(Nov. 16, 2005).  It found that the legislative history 
supported such determination.  For example, it stated that in 
the House Committee Report, H.R. REP. No. 237, 106th Cong., 
1st Sess., p. 38, Congress explained that the statute 
"defines emergency care narrowly to cover only situations in 
which to delay treatment would be hazardous to life or health 
(and does not cover care rendered after the patient's 
condition has been stabilized)."  Id. at p. 4.  The General 
Counsel added that the report was replete with other 
admonitions regarding the need to narrowly define and 
strictly enforce the provisions of the statute.  Id. (citing 
to the House Committee Report at 39-40).

Significantly, the General Counsel reasoned that if Congress 
intended that VA reimburse for care beyond the point of 
stabilization, it would have used different language.  
Specifically, instead of providing for payment up to the 
point that the Veteran "can be transferred safely" to a VA 
facility, Congress would have more explicitly provided for 
payment until the Veteran "is transferred safely" or "is 
offered the opportunity to be transferred."  Thus, the fact 
that the Veteran was not offered the opportunity to be 
transferred due to the unavailability of beds at the VA 
facility is not a determinative factor under the regulations.  
Rather, the issue is whether his condition had stabilized to 
the point that a transfer could safely have taken place.  As 
noted, the VAMC has determined that his condition had 
stabilized as of January 7, 2007, and the medical records 
from his admission support this conclusion.  Therefore, 
payment for unauthorized medical expenses incurred on January 
7, 2007, and January 8, 2008, is not warranted.

The Board acknowledges the testimony of S.S., who identified 
herself as a nurse.  However, she did not directly assert 
that the Veteran's condition on January 7, 2008 had not 
stabilized such that he could be transported.  Her testimony 
centered on the acknowledged fact that there was no bed 
available at the VA facility.  As discussed, the 
unavailability of a bed at the VA facility is only relevant 
if it is found that he was not stabilized to the point where 
he could be safely transported.  

The Board also acknowledges a signed certificate completed by 
an official at Samaritan North Lincoln Hospital, dated 
January 26, 2007, which certifies without elaboration that 
this claim meets all of the conditions for payment under 
38 C.F.R. §§ 17.1002, 17.1003.  This would at least imply 
that there continued to be a medical emergency of such a 
nature that the Veteran could not have been safely 
transferred to a VA or other Federal facility.  However, this 
statement conflicts with the recommendation of the treating 
physician, discussed above.  As the individual who signed the 
January 26, 2007 certificate is not identified as a medical 
professional who actually examined the Veteran; and as the 
details of any impediments to safe transfer were not 
discussed in that certificate, the Board accords it less 
probative weight than the treating physician's 
recommendation.  

In addition to the medical evidence, in adjudicating the 
claim on appeal, the Board has carefully considered the 
testimony and written statements of the Veteran indicating 
that his condition on January 7, 2007 represented a medical 
emergency such as would have prevented safe transfer.  The 
Board notes that a layperson is competent to report on 
matters observed or within his or her personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, to 
whatever extent the Veteran attempts to support the claim on 
the basis of his assertions, alone, the Board points out that 
the matters upon which this case turns are within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-138 (1994).  As a layperson not 
shown to have appropriate medical training and expertise, the 
Veteran is not competent to render a probative (i.e., 
persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

Under these circumstances, the Board finds that the claim for 
payment or reimbursement of unauthorized medical expenses 
incurred for treatment at Samaritan North Lincoln Hospital, 
from January 7, 2007 through January 8, 2007 must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Payment or reimbursement of medical expenses incurred for 
treatment at Samaritan North Lincoln Hospital from January 7, 
2007 through January 8, 2007 is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


